DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 2/24/2021 has been entered. Claims 1-10 and 13-16 have been amended. Claims 1-11 and 13-20 are still pending in this application, with claims 1 and 13 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-11, 13-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frissora et al. (US 2011/0047246, hereinafter Frissora) in view of Reddy Vennapusa (US 2020/0334304, hereinafter Reddy).

claim 1, Frissora discloses an information bridge device (IBD), comprising: at least one processor adapted to: via an input to an application programming interface (API) executed by the at least one processor, receive user input or request via an application (APP), stored on a user device associated with a user, and via an output from the API, facilitate transfer of data relating to at least one Enterprise to the application [Frissora Figure 1 discloses a network which includes communication devices, nodes and server (Frissora Figure 1). Frissora discloses that APIs and data sources may be used to provide fast integration and new services. Web-based mashups can enable linking of multiple resources via known APIs (Frissora paragraph 0023).The mashup may be effected by forms which include collected information. A web page receives collected information and presents it to the user or subscriber. In response to user input, a command may be output (Frissora paragraph 0082). Furthermore, a key press, icon selection, etc. may request a search, indicate a search type, and provide search terms (Frissora paragraphs 0090 and 0094)]; and
Via an Enterprise data collector executed by the at least one processor, receive or collect Enterprise data from at least one contact option arranged in association with the at least one Enterprise, the Enterprise data collector being arranged in co-operation with at least one memory configured as a metadata store, for identification of the at least one Enterprise and for receipt of metadata comprising authorisation access information associated with the at least one contact option to facilitate collection [Frissora discloses after a contact is established between a device of a first user and external device, the assistant module collects information located on external and internal networks. The module interacts with web engines, social networks, presence service, etc. for the information (Frissora paragraph 0077). This indicates collecting enterprise data from a contact option related to an Enterprise]; and
The at least one memory configured as a metadata store, adapted to store; metadata specific to the at least one Enterprise, said metadata comprising authorisation access information arranged to facilitate access to the at least one Enterprise by the information bridge device (IBD) [Frissora discloses that the enterprise database (Figure 1, 144) includes enterprise subscriber information (Frissora paragraph 0065). Before or after a contact is established between a device and an external device, a virtual assistance module determines identities of the third party and searches pertinent records which may be maintained in the enterprise database (i.e. facilitates access) (Frissora paragraph 0077). This 
The at least one memory further configured as an Enterprise data store, adapted to store said Enterprise data obtained by the Enterprise data collector, and the at least one memory configured as a metadata store and the at least one memory further configured as an Enterprise data store are arranged co-operative with the output from the API for Enterprise data transfer to the application (APP) stored on the user device [Frissora discloses an enterprise database (Figure 1, 144) for storing enterprise data. Before or after a contact is established between a device and an external device, the virtual assistance module determines identities of the third party and searches pertinent records which may be maintained in the enterprise database. The information may be collected and provided via a mashup to the user on the device (Frissora paragraph 0077); indicating Enterprise data transfer to the app running on the user device].
Although Frissora discloses regarding determining identities of third party and collecting enterprise data from a contact option related to the Enterprise; Frissora does not expressly disclose the features of data collector being arranged in co-operation with at least one memory configured as a metadata store, for identification of an Enterprise and for receipt of metadata comprising authorisation access information associated with the contact option.
However, in the same or similar field of invention, Reddy discloses a method for providing data to a mobile device where metadata may be stored in a database in association with a tenant space of a mobile. The system may receive authentication credentials and may authenticate the user using the credentials. The system may log each user authentication and may query metadata database to determine whether any of the customization objects were stored, and may provide the object associated with a home page to the user (see Reddy Figure 3, paragraphs 0090-0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frissora to have the features of data collector being arranged in co-operation with at least one memory configured as a metadata store, for identification of an Enterprise and for receipt of metadata comprising authorisation access information associated with the contact 

Regarding claim 2, Frissora and Reddy disclose the IBD according to claim 1. Frissora and Reddy further disclose wherein the processor is further adapted to, via the Enterprise data collector; drive collection of said Enterprise data by a data collection process to facilitate refresh and prompt update of data in the at least one memory for automatic forwarding to the user device; and/or transfer the collected Enterprise data to refresh the at least one memory; and/or prompt output of the Enterprise data via the API to the application (APP) [Frissora discloses that after a contact is established between a device of a first user and external device, the assistant module collects information located on external and internal networks. The module interacts with web engines, social networks, presence service, etc. for the information (Frissora paragraph 0077). Reddy Figure 2 also discloses a database system 16 which collects Enterprise data such as authentication credentials and customization objects (Reddy Figure 2). Reddy further discloses that after an app is used, a request for page refresh, update data, updated metadata, etc. may be used to identify and obtain any updated data (Reddy paragraph 0082)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 3, Frissora and Reddy disclose the IBD according to claim 1. Frissora and Reddy further disclose wherein the processor is further adapted to, via the Enterprise data collector, collect said Enterprise data at a specific time or requested time interval, or at a predetermined interval or rate [Reddy discloses that whenever a user is authenticated, the system identifies updated/changed objects. The system may query the metadata to obtain an update time (Reddy paragraph 0083). Furthermore, the system may send instruction indicating how and when the user should store the updated objects (Reddy paragraph 0093). This indicates that the data collected may collect data at a specific time]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 4, Frissora and Reddy disclose the IBD according to claim 1. Frissora and Reddy further disclose wherein the stored metadata comprises metadata related to one or more 

Regarding claim 5, Frissora and Reddy disclose the IBD according to claim 1. Frissora and Reddy further disclose wherein the at least one memory is further arranged in co-operation with the API, for data transfer of said stored metadata to the application (APP) [Reddy discloses that the system may receive authentication credentials and may authenticate the user using the credentials. The system may log each user authentication and may query metadata database to determine whether any of the customization objects were stored, and may provide the object associated with a home page to the user (see Reddy Figure 3, paragraphs 0090-0093). Furthermore, the system may use APIs that enable querying of the mobile and/or storage of objects (Reddy paragraph 0084)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 6, Frissora and Reddy disclose the IBD according to claim 5. Frissora and Reddy further disclose wherein data transferred to said application (APP) comprises transfer of said metadata or said Enterprise data [As mentioned above, Reddy discloses that the system may use APIs that enable querying of the mobile and/or storage of objects (Reddy paragraph 0084). The system receives authentication credentials and may authenticate the user using the credentials. The system may log each user authentication and may query metadata database to determine whether any of the customization objects were stored, and may provide the object associated with a home page to the user (see Reddy Figure 3, paragraphs 0090-0093). This indicates that the data transferred comprises metadata or enterprise data]. In addition, the same motivation is used as the rejection of claim 5. 

Regarding claim 7, Frissora and Reddy disclose the IBD according to claim 1. Frissora and Reddy further disclose wherein the at least one processor is further adapted to, via the input to the API, receive an optional request from the application (APP) for purposes of requesting said metadata or said Enterprise data. [Frissora discloses that the virtual assistant module may detect a stimulus which may be a request or command from the user (Frissora paragraphs 0090 and 0106). Reddy discloses that the user system may use APIs to enable querying of mobile and/or storage of customization objects (Reddy paragraph 0084). API may be used to request updated data, metadata, etc. (Reddy paragraph 0082)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 8, Frissora and Reddy disclose the IBD according to claim 1. Frissora and Reddy further disclose wherein the at least one memory further comprises a programmable metadata store, adapted to store programmable metadata [Frissora discloses that the enterprise database is configured in accordance with Lightweight Directory Access Protocol (LDAP) (Frissora paragraph 0065); indicating a programmable store for metadata. Reddy also discloses that the database system provides an environment for storage and on-demand services using a relational database management system or equivalent (Reddy paragraph 0023)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 10, Frissora and Reddy disclose the IBD according to claim 1. Frissora and Reddy further disclose wherein the information bridge device is arranged in association with: a messaging platform adapted to facilitate access to the application (APP) stored on the user device associated with said user [Frissora discloses that the network includes a messaging server that is in communication with devices (Frissora Figure 1, paragraph 0061)], and/or an integration platform adapted to facilitate access to the at least one contact option arranged in association with the at least one Enterprise. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 11, Frissora and Reddy disclose a communication system comprising the information bridge device (IBD) according to claim 1 [see Frissora Figure 1 and Reddy Figures 1A, 1B 

Regarding claim 13, Frissora discloses a method of information bridging, comprising the steps of: transferring data relating to at least one Enterprise to an application (APP) stored on a user device via an application programming interface (API) executed by at least one processor of an information bridging device (IBD), the API being adapted for receipt of user input or request via the application (APP), and for facilitating transfer of data relating to the at least one Enterprise [Frissora Figure 1 discloses a network which includes communication devices, nodes and server (Frissora Figure 1). Frissora discloses that APIs and data sources may be used to provide fast integration and new services. Web-based mashups can enable linking of multiple resources via known APIs (Frissora paragraph 0023).The mashup may be effected by forms which include collected information. A web page receives collected information and presents it to the user or subscriber. In response to user input, a command may be output (Frissora paragraph 0082). Furthermore, a key press, icon selection, etc. may request a search, indicate a search type, and provide search terms (Frissora paragraphs 0090 and 0094)];
Storing metadata specific to the at least one Enterprise in at least one memory configured as a metadata store, of the IBD, said metadata comprising authorisation access information arranged to facilitate access to the at least one Enterprise by the IBD [Frissora discloses that the enterprise database (Figure 1, 144) includes enterprise subscriber information (Frissora paragraph 0065). Before or after a contact is established between a device and an external device, a virtual assistance module determines identities of the third party and searches pertinent records which may be maintained in the enterprise database (i.e. facilitates access) (Frissora paragraph 0077). This indicates that the metadata may comprise authorization information. Also see Frissora paragraph 0073];
Receiving and collecting, via an Enterprise data collector executed by the at least one processor of the IBD, Enterprise data from at least one contact option arranged in association with the at least one Enterprise, and identifying, via the Enterprise data collector, the at least one Enterprise; receiving via the Enterprise data collector, metadata comprising authorisation access information associated with the at least one contact option to facilitate collection [Frissora discloses that after a contact is established 
Further configuring said at least one memory as an Enterprise data store, storing said Enterprise data obtained by the Enterprise data collector, wherein the at least one memory configured as a metadata store and the at least one memory configured as an Enterprise data store are arranged co-operative with an output of the API for Enterprise data transfer to the application (APP), stored on the user device [Frissora discloses an enterprise database (Figure 1, 144) for storing enterprise data. Before or after a contact is established between a device and an external device, the virtual assistance module determines identities of the third party and searches pertinent records which may be maintained in the enterprise database. The information may be collected and provided via a mashup to the user on the device (Frissora paragraph 0077); indicating Enterprise data transfer to the app running on the user device].
Although Frissora discloses regarding determining identities of third party and collecting enterprise data from a contact option related to the Enterprise; Frissora does not expressly disclose the features of identifying, via the Enterprise data collector, one Enterprise and receiving, via the Enterprise data collector metadata comprising authorisation access information associated with the contact option. 
However, in the same or similar field of invention, Reddy discloses a method for providing data to a mobile device where metadata may be stored in a database in association with a tenant space of a mobile. The system may receive authentication credentials and may authenticate the user using the credentials. The system may log each user authentication and may query metadata database to determine whether any of the customization objects were stored, and may provide the object associated with a home page to the user (see Reddy Figure 3, paragraphs 0090-0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frissora to have the features of identifying, via the Enterprise data collector, one Enterprise and receiving, via the Enterprise data collector metadata comprising authorisation access information associated with the contact option; as taught by Reddy. The 

Regarding claim 14, Frissora and Reddy disclose the method of information bridging, as claimed in claim 13. Frissora and Reddy further disclose:
Collecting, via the Enterprise data collector, said Enterprise data [Frissora discloses that after a contact is established between a device of a first user and external device, the assistant module collects information located on external and internal networks. The module interacts with web engines, social networks, presence service, etc. for the information (Frissora paragraph 0077). Reddy Figure 2 also discloses a database system 16 which collects Enterprise data such as authentication credentials and customization objects (Reddy Figure 2)],
and/or transferring, via the Enterprise data collector, the collected Enterprise data to refresh the at least one memory of the IDB; and/or prompting, via the Enterprise data collector, output of said Enterprise data via the API to the application (APP), and/or
Collecting, via the Enterprise data collector, said Enterprise data at a specific time or requested time interval or, at a predetermined interval or rate; and/or,
Receiving, via the API, an optional request from the at least one application (APP) for the purpose of requesting said metadata or said Enterprise data; and/or 
Wherein the stored metadata comprises metadata related to one or more Enterprises which the IBD can access, contact or communicate with; and/or
Wherein the at least one memory of the IBD is arranged in co-operation with the API, for data transfer of said metadata or said Enterprise data to the application (APP), and/or 
Wherein the at least one memory of the IBD is further adapted to comprise a programmable metadata store, adapted to store programmable metadata. In addition, the same motivation is used as the rejection of claim 13.
Note that due to alternative language, only one claim limitation needs to be addressed.

claim 16, Frissora and Reddy disclose a non-transitory computer-readable medium having instructions stored thereon that, when executed by a processor, cause the processor to execute the steps of the method according to claim 13 [Frissora paragraphs 0116-0117; Reddy paragraph 0109. See rejection of claim 13 for the steps of the method according to claim 13]. In addition, the same motivation is used as the rejection of claim 13.

Regarding claim 17, Frissora and Reddy disclose the IBD according to claim 4. Frissora and Reddy further disclose regarding said stored metadata comprising metadata comprising at least one URL for connection to the at least one Enterprise or a list of a plurality of Enterprises, and the metadata associated with each of said plurality of Enterprises or at least one contact option [Frissora discloses that the database includes enterprise subscriber information such as electronic address information such as IM handle, email etc. (Frissora paragraph 0065). Electronic address may refer to any contactable address such as URL/URI (Frissora paragraph 0033)]. In addition, the same motivation is used as the rejection of claim 4.

Regarding claim 19, Frissora and Reddy disclose the method according to claim 14. Frissora and Reddy further disclose regarding said collection of said Enterprise data being driven by a data collection process to facilitate refresh and prompt update of data in the Enterprise data store for automatic forwarding to the user device [Frissora discloses that after a contact is established between a device of a first user and external device, the assistant module collects information located on external and internal networks. The module interacts with web engines, social networks, presence service, etc. for the information (Frissora paragraph 0077). Reddy Figure 2 also discloses a database system 16 which collects Enterprise data such as authentication credentials and customization objects (Reddy Figure 2). Reddy further discloses that after an app is used, a request for page refresh, update data, updated metadata, etc. may be used to identify and obtain any updated data (Reddy paragraph 0082)]. In addition, the same motivation is used as the rejection of claim 14. 

claim 20, Frissora and Reddy disclose the method according to claim 14. Frissora and Reddy further disclose that said stored metadata comprising metadata comprising at least one URL for connection to the at least one Enterprise or a list of a plurality of Enterprises, and the metadata associated with each of said plurality of Enterprises or at least one contact option [Frissora discloses that the database includes enterprise subscriber information such as electronic address information such as IM handle, email etc. (Frissora paragraph 0065). Electronic address may refer to any contactable address such as URL/URI (Frissora paragraph 0033)]. In addition, the same motivation is used as the rejection of claim 14.

Claims 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Frissora in view of Reddy, and further in view of Paul et al. (US 9369433, hereinafter Paul).

Regarding claim 9, Frissora and Reddy disclose an information bridge system comprising the information bridge device (IBD) as claimed in claim 8 [see Frissora Figure 1 and Reddy Figures 1A, 1B and 2. See rejection of claims 1-8 for the information bridge device (IBD), according to claim 8]. Frissora and Reddy do not expressly disclose the features of an Admin control processor arranged in co-operation with an Admin interface of the information bridge device, and further arranged in co-operation with the at least one memory, such that the Admin control processor is adapted to amend or update the programmable metadata stored in the at least one memory via the Admin interface.
However, in the same or similar field of invention, Paul Figure 2 discloses an enterprise network which includes components such as directory access server and data stores (Paul Figure 2). Paul Figures 6 and 7 disclose an administrator in communication with directory and database (Paul Figures 6-7). The administrator specifies mobile users and their associated devices in a company’s directory (Paul column 18, lines 40-65). Paul Figures 9-14 further disclose an interface for provisioning platform. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frissora and Reddy to have the features of an Admin control processor arranged in co-operation with an Admin interface of the information bridge device, and further arranged in co-operation with the at least one memory, such that the Admin control processor is adapted 

Regarding claim 15, Frissora and Reddy disclose a method of information bridging, as claimed in claim 14. Frissora and Reddy further disclose an information bridge system [see Frissora Figure 1 and Reddy Figures 1A, 1B and 2].
Frissora and Reddy do not expressly disclose the features of amending or updating the metadata stored in the at least one memory of the IBD via an Admin interface of the IBD, the Admin interface being arranged in co-operation with an Admin control processor and the at least one memory of the IBD.
However, in the same or similar field of invention, Paul Figure 2 discloses an enterprise network which includes components such as directory access server and data stores (Paul Figure 2). Paul Figures 6 and 7 disclose an administrator in communication with directory and database (Paul Figures 6-7). The administrator specifies mobile users and their associated devices in a company’s directory (Paul column 18, lines 40-65). Paul Figures 9-14 further disclose an interface for provisioning platform. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frissora and Reddy to have the features of amending or updating the metadata stored in the at least one memory of the IBD via an Admin interface of the IBD, the Admin interface being arranged in co-operation with an Admin control processor and the at least one memory of the IBD; as taught by Paul. The suggestion/motivation would have been to enforce security and policy in the enterprise network (Paul column 1, lines 24-30).

Regarding claim 18, Frissora, Reddy and Paul disclose the information bridge system according to claim 9. Frissora, Reddy and Paul further disclose a messaging platform arranged to facilitate access to the application (APP) stored on the user device associated with said user, and/or; an integration platform arranged to facilitate access to the at least one contact option arranged in association with the at least one Enterprise [Frissora discloses that the network includes a messaging server that is in . 


Response to Arguments

In view of claim amendments filed on 2/24/2021, the claim interpretation under 35 U.S.C. § 112(f) no longer applies.

Applicant's arguments filed on 2/24/2021 with respect to claim rejection under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
On pages 9-11 of Applicant's remarks, the Applicant argues the following with respect to claim rejection of independent claims 1 and 13:
…the claimed information bridge device (IBD) is an intermediary device…the components required to present the mash-up and effect any relevant actions are all comprised in the enterprise network…

Examiner respectfully disagrees with Applicant's arguments for the following reasons:
During patent examination, the claims must be given their broadest reasonable interpretation. See MPEP 2111. In response to Applicant’s argument that the IBD does not belong to either an Enterprise or a user; and the reference Frissora fails to show the bridge device as claimed; it is noted that the features upon which Applicant relies (i.e. IBD does not belong to either an Enterprise or a user) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The claims merely requires facilitating communication between a user and a contact option associated with an Enterprise. Frissora Figure 1 discloses a network which includes an external network, communication server, enterprise database, communication devices, etc. (see Frissora Figure 1, 
 
On pages 11-12 of Applicant's remarks, the Applicant argues the following with respect to claim rejection of independent claims 1 and 13:
…an IBD device according to the claims facilitates a user, unknown to the IBD device except for…IBD device directly forming a connection as an independent intermediary…there is no suggestion in Frissora that external party information should be stored by a component of a bridging device…Frissora does not approach the provisions of the present claim to allow any disclosure of Reddy to facilitate a combination…

Examiner respectfully disagrees with Applicant's arguments for the following reasons:
In response to Applicant’s argument that the reference fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e. that the IBD device facilitates a user, unknown to the IBD device…; IBD device directly forming a connection…; metadata store is dedicated solely to the storage of metadata/Enterprise data which has yet not been actively requested etc.) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As mentioned in the response to the previous argument 

On pages 12-13 of Applicant's remarks, the Applicant argues the following with respect to claim rejection of independent claims 1 and 13:
…Reddy merely discloses metadata suitable for customization of mobile applications by storage of metadata on the user device…the user device must accommodate information and store it, for example, via a local database…Reddy does not cure the deficiencies of Frissora…

Examiner respectfully disagrees with Applicant's arguments for the following reasons:
Reddy Figure 1A discloses an example system which includes user system 12, a cloud-based or database system 16, a network 15 and customer platforms 50. The operation process 300 of Figure 3 (for generating metadata and providing customization objects) can be performed by database system 16, or can be operated by any other computing device in a multitude of implementations, arrangements, and/or environments (see Reddy paragraph 0089). As Frissora discloses regarding determining identities of third party and collecting enterprise data from a contact option related to the Enterprise; combined teachings of Frissora and Reddy disclose Applicant’s claimed features of receiving or collecting Enterprise data from at least one contact option arranged in association with the Enterprise and that is arranged in co-operation with a memory configured as a metadata store, for identification of the Enterprise and for receipt of metadata comprising authorisation access information associated with the contact option to facilitate collection (also see response to previous arguments above). 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SAUMIT SHAH/Primary Examiner, Art Unit 2414